Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Joseph Su on 24 June 2022.
The application has been amended as follows: 
Claim 1. (Currently Amended) An Aspergillus Niger seed continuous culture method, comprising the steps of:
(1) inoculating Aspergillus Niger spores into a seed culture medium in a seed tank, and culturing for 16-36 hours to obtain a seed liquid;
(2) dispersing continuously the seed liquid obtained in step (1), culturing continuously the seed liquid obtained by dispersion, fermenting the seed liquid that[[-]] flows out continuously into a fermentation medium in a fermentation tank, and replenishing a fresh seed feed medium to the seed tank at the same rate with the outflow seed liquid, wherein the total sugar of the fresh seed feed medium replenished in step (2) is 150-200 g/L, carbon to nitrogen ratio (C/N) is 15-30, and wherein the continuous seed culture conditions in step (2) are as follows: the temperature is 35-37°C, the ratio of volume of air under standard conditions per volume of liquid per minute (VVM) is 0.3-0.6, the tank pressure is 0.05-0.07 Mpa, and the agitation rate is 150-200 rpm, wherein the replenishing rate of the fresh seed feed medium and the outflow rate of the seed liquid in step (2) are F=V/t, wherein V is the volume of the seed liquid in the seed tank, and wherein t is the residence time of the seed liquid and is 6-24 hours; and
(3) stopping the replenishment of the fresh seed feed medium and the dispersion, maintaining continuous culture to obtain seed liquid, and transferring the seed liquid into the fermentation medium for fermentation culture.
Claim 10. (Canceled)

Drawings
The drawings filed on 4 January 2022 were previously accepted in the Office Action mailed 14 April 2022. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The 103 rejections are withdrawn in view of the claim amendments and Applicant's arguments filed 14 June 2022. 
The prior art does not teach or suggest or suggest the limitation "dispersing continuously the seed liquid" and "culturing continuously the seed liquid obtained by dispersion". Shi (CN104099253B) discloses dispersion treatment is intermittently processed. Shi (CN104099253B) and Zhang (CN102864082B) teach batch culture and Liu (CN103290070A) teaches fed batch culture. Therefore, the instant claims are free of prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-9 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.H./Examiner, Art Unit 1657        

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631